DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 5/12/2021, with respect to rejection of claims 1-19 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-19 under 35 U.S.C. 112(a) has been withdrawn. 

Election/Restrictions
Claims 1-2, 4-11 and 13-19 are allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on 6/4/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-D is withdrawn.  Claims 20-22, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a cathode or a secondary battery including the cathode comprising, among other things, a plurality of cathode active material layers comprising a sintered polycrystalline material having a plurality of crystal grains of a lithium-based oxide, wherein the crystal grains are oriented such that an angle between a surface of the cathode collector layer and a lithium plane defined by lithium elements arranged in layers in each of the crystal grains is within about ±45°.
The closest prior art is Otsuka et al. (US 2014/0072870) which discloses a positive electrode active material 12 is a polycrystalline material containing lithium transition metal oxide ([0046]) and thin plate-like grains in which crystal faces are oriented in parallel with the plate surfaces of the grains with the (104) plane oriented along the sheet surface ([0062]-[0063]).  However, the prior art fails to teach or suggest lithium planes nor their orientation relative to the cathode collector layer.  Further, the claimed lithium plane orientations are disclosed in paragraph [0083] and Fig. 10 of the instant application wherein the cathode further includes a conductive layer 303 arranged perpendicular to the cathode collector layer 301 with seed templates 312 arranged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/19/2021